Order entered April 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00143-CV

                       THEODORE SIMMONS, Appellant

                                          V.

                     MIDLAND FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01681-C

                                      ORDER

      Before the Court is appellant’s April 1, 2020 motion to compel the filing of

the supplemental clerk’s records he requested on March 12 and March 16, 2020.

We GRANT the motion TO THE EXTENT THAT we ORDER Dallas County

Clerk John. F. Warren to file the supplemental clerk’s records no later than April

17, 2020. If any of the items appellant has requested cannot be located or do not

exist, Mr. Warren shall state so in writing.
      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE